           Case 1:20-cr-00305-DLC Document 46 Filed 02/26/21 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
___________________________________
UNITED STATES OF AMERICA                                      Order of Restitution

                v.


ADRIAN ALFARO DIAZ                                            Docket No. 20 Cr. 305 (DLC)
___________________________________

         Upon the application of the United States of America, by its attorney, Audrey Strauss,

United States Attorney for the Southern District of New York, Jessica Greenwood, Assistant

United States Attorney, of counsel; the presentence report; the Defendant’s conviction on Counts

One and Two of the above Indictment; and all other proceedings in this case, it is hereby

ORDERED that:

         1. Amount of Restitution

         Adrian Alfaro Diaz, the Defendant, shall pay restitution in the total amount of $91,775

pursuant to 18 U.S.C. § 3663 and 18 U.S.C. § 3663A (MVRA), to the victims of the offenses

charged in Counts One and Two of the Indictment. The names, addresses, and specific amounts

owed to each victim are set forth in the Schedule of Victims, attached hereto as Schedule A.

Upon advice by the United States Attorney’s Office of a change of address of a victim, the Clerk

of the Court is authorized to send payments to the new address without further order of this

Court.

            A. Apportionment Among Victims

         Pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid before the United

States is paid. Restitution shall be paid to the victim(s) identified in the Schedule of Victims,

attached hereto as Schedule A, on a pro rata basis, whereby each payment shall be distributed
          Case 1:20-cr-00305-DLC Document 46 Filed 02/26/21 Page 2 of 5




proportionally to each victim based upon the amount of loss for each victim, as set forth more

fully in Schedule A.

       2. Schedule of Payments

       Pursuant to 18 U.S.C. § 3664(f)(2), in consideration of the financial resources and other

assets of the Defendant, including whether any of these assets are jointly controlled; projected

earnings and other income of the Defendant; and any financial obligations of the Defendant;

including obligations to dependents, the Defendant shall pay restitution in the manner and

according to the schedule that follows:

       In the interest of justice, restitution shall be payable in installments pursuant to 18 U.S.C.

§ 3572(d)(1) and (2). The Defendant shall commence monthly installment payments of an

amount equal to ten percent of the Defendant’s gross income, payable on the 15th of each month,

upon release from prison.

       3. Payment Instructions

       The Defendant shall make restitution payments by certified check, bank check, money

order, wire transfer, credit card or cash. Checks and money orders shall be made payable to the

“SDNY Clerk of the Court” and mailed or hand-delivered to: United States Courthouse, 500

Pearl Street, New York, New York 10007 - Attention: Cashier, as required by 18 U.S.C. § 3611.

The Defendant shall write his name and the docket number of this case on each check or money

order. Credit card payments must be made in person at the Clerk’s Office. Any cash payments

shall be hand delivered to the Clerk’s Office using exact change, and shall not be mailed. For

payments by wire, the Defendant shall contact the Clerk’s Office for wiring instructions.
          Case 1:20-cr-00305-DLC Document 46 Filed 02/26/21 Page 3 of 5




       4. Additional Provisions

       The Defendant shall notify, within 30 days, the Clerk of Court, the United States

Probation Office (during any period of probation or supervised release), and the United States

Attorney’s Office, 86 Chambers Street, 3rd Floor, New York, New York 10007 (Attn: Financial

Litigation Unit) of (1) any change of the Defendant’s name, residence, or mailing address or (2)

any material change in the Defendant’s financial resources that affects the Defendant’s ability to

pay restitution in accordance with 18 U.S.C. § 3664(k). If the Defendant discloses, or the

Government otherwise learns of, additional assets not known to the Government at the time of

the execution of this order, the Government may seek a Court order modifying the payment

schedule consistent with the discovery of new or additional assets.

       5. Restitution Liability

       The Defendant’s liability to pay restitution shall terminate on the date that is the later of

20 years from the entry of judgment or 20 years after the Defendant’s release from

imprisonment, as provided in 18 U.S.C. § 3613(b). Subject to the time limitations in the

preceding sentence, in the event of the death of the Defendant, the Defendant’s estate will be

held responsible for any unpaid balance of the restitution amount, and any lien filed pursuant to

18 U.S.C. § 3613(c) shall continue until the estate receives a written release of that liability.




                       [THIS SPACE LEFT INTENTIONALLY BLANK]
          Case 1:20-cr-00305-DLC Document 46 Filed 02/26/21 Page 4 of 5




       6. Sealing

       Consistent with 18 U.S.C. §§ 3771(a)(8) & 3644(d)(4) and Federal Rule of Criminal

Procedure 49.1, to protect the privacy interests of victims, the Schedule of Victims, attached

hereto as Schedule A, shall be filed under seal, except that copies may be retained and used or

disclosed by the Government, the Clerk’s Office, and the Probation Department, as need be to

effect and enforce this Order, without further order of this Court.

AGREED AND CONSENTED TO:

AUDREY STRAUSS
United States Attorney for the
Southern District of New York


By:                    _________________________                      2/25/2021
       Jessica Greenwood                                              DATE
       Assistant United States Attorney
       One St. Andrew’s Plaza
       New York, NY 10007
       (212) 637-1090


ADRIAN ALFARO DIAZ


By:                                                                   2/25/2021
       Adrian Alfaro Diaz                                             DATE


By:                    ___________________________                    2/25/2021
       Marlon Kirton, Esq.                                            DATE
       Attorney for Defendant



SO ORDERED:


            ________________________________                          2/25/2021
HONORABLE DENISE L. COTE                                                           DATE
UNITED STATES DISTRICT JUDGE
Case 1:20-cr-00305-DLC Document 46 Filed 02/26/21 Page 5 of 5


                                 20-CR-305 DLC

                                 SEALED




SCHEDULE A
